DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions.

Preliminary amendment
2.	The preliminary amendment filed on 02/08/2022 cancels claims 2-105. Therefore claim 1 is presented for examination.

Drawings
3.	The drawings received on 02/08/2022 are acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
 An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. Claim element/s in this application that use equivalents of the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f). According to the claim elements in this application, the Examiner interprets the following to be equivalents of the word "means" (or "step for"): " transmitting or receiving a plurality of packets; identifying at least one packet of the plurality of packets as a packet that should not be retransmitted" as recited in claim 1. There is no structure for performing the function recited in the claim limitation. Therefore, claim elements in this application that use equivalents of the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material or acts for the claimed. Thus the claims remain ambiguous which makes it difficult to clearly ascertain the scope of the claims.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112 (f) (Pre-AIA  35 U.S.C. 112, sixth paragraph); or
(b)    Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)    State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
           The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
6.	Claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claim recites "transmitting or receiving a plurality of packets; identifying at least one packet of the plurality of packets as a packet that should not be retransmitted." This limitation is unclear and leave the reader in doubt as to the meaning of technical feature to which it refers, “e.g., no structure or device that can perform the transmitting or receiving a plurality of packets, in other word, is not clear that steps performing on transmitter end or on receiver end or by transceiver device, “emphasis added.” Also the phrase “packet that should not be retransmitted,” it’s unclear because there is no enough information in the claim to show how the packet should not be retransmitted, “emphasis added.” Thus rendering the claim ambiguous.


Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
7.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kawakami (U.S. PN: 2005/0036497).

As per claim 1:
Kawakami teaches or discloses a method of packet retransmission comprising (see abstract, and paragraph [0039], herein the retransmission management part 403 is a part that buffers an acknowledgement type frame for retransmission and, when receiving a request from the frame receiving apparatus 50, and Fig 2): transmitting or receiving a plurality of packets (see paragraph [0037], herein the frame building part 402 of the frame transmitting apparatus 40 is a part that divides a data packet, if necessary, to generate radio frames, and Fig 2); identifying at least one packet of the plurality of packets as a packet that should not be retransmitted (see paragraph [0037], herein in  general communication with a QoS level of tolerating some error but being strict on delay like voice communication or the like is handled so as not to perform retransmission. On the other hand, communication with a QoS level of tolerating some delay but not tolerating error like data communication is subjected to error correction by retransmission control. In the description hereinafter, a frame to request retransmission in conjunction with data error or frame loss will be referred to as an acknowledgement type frame, and a frame without retransmission as an unacknowledgement type frame, and Fig 2).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN M ALSHACK/Examiner, Art Unit 2112                                                                                                                                                                                                        
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112